 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Exhibit 10.1

 

Amendment to Terminaling Services Agreement dated as of July 1, 2014 by and
between Center Point Terminal Company, LLC and Apex Oil Company, Inc.

 

AMENDMENT TO TERMINALING SERVICES AGREEMENT

 

(July 1, 2014)

 

This Amendment is made effective the 1st day of July, 2014 between Center Point
Terminal Company, LLC, a Delaware limited liability company (“Terminal”), and
Apex Oil Company, Inc., a Missouri corporation (“Customer”).

 

RECITALS

 

A. Terminal and Customer are party to that certain Terminaling Services
Agreement dated August 14, 2013, as amended (the “Agreement”), which Agreement
provides for the storage and handling of various petroleum products as specified
therein at the Terminal Facilities.

 

B. Terminal and Customer desire to amend the Agreement to increase Customer’s
Stipulated Volumes at the Albany, Baltimore and Newark Terminal Facilities as
provided for in the Agreement and pursuant to the terms and conditions contained
herein.

 

AGREEMENT

 

In consideration of the foregoing, the mutual covenants herein contained and
other good and valuable consideration (the receipt, adequacy and sufficiency of
which are hereby acknowledged by the parties by their execution hereof), the
parties agree as follows:

 

1. Definitions. All capitalized terms not otherwise expressly defined herein
shall have the respective meanings given thereto in the Agreement.

 

2. Amendments.

 

2.1. Additional Storage at the Albany Terminal Facility. Terminal agrees to
reserve for Customer at the Albany Terminal Facility, on the same terms and
conditions as set forth in the Agreement, dedicated storage for Products in one
or more tanks having a total safe fill capacity of 242,062 barrels. Pursuant to
Section 4 of the Agreement, Customer’s Stipulated Volume in respect of the
Albany Terminal Facility shall be increased to 762,062 barrels as shown on the
Seventh Amended Schedule B attached hereto and incorporated herein by this
reference.

 

2.2 Additional Storage at the Baltimore Terminal Facility. Terminal agrees to
reserve for Customer at the Baltimore Terminal Facility, on the same terms and
conditions as set forth in the Agreement, additional commingled, non-dedicated
storage for Products in one or more tanks having a gross shell capacity of
45,000 barrels. Pursuant to Section 4 of the Agreement, Customer’s Stipulated
Volume in respect of the Baltimore Terminal Facility shall be increased to
806,900 barrels as shown on the Seventh Amended Schedule B attached hereto and
incorporated herein by this reference.

 



 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

2.3. Additional Storage at the Newark Terminal Facility. Terminal agrees to
reserve for Customer at the Newark Terminal Facility, on the same terms and
conditions as set forth in the Agreement, additional commingled, non-dedicated
storage for Products in one or more tanks having a gross shell capacity of
34,500 barrels. Pursuant to Section 4 of the Agreement, Customer’s Stipulated
Volume in respect of the Newark Terminal Facility shall be increased to 433,000
barrels as shown on the Seventh Amended Schedule B attached hereto and
incorporated herein by this reference.

 

 

3. No Other Modifications. Nothing contained herein in any way impairs the
Agreement or alters, waives, annuls, varies or affects any provision, condition
or covenant therein, except as specifically set forth in this Amendment to the
Agreement. All other terms and provisions of the Agreement remain in full force
and effect.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

  CENTER POINT TERMINAL COMPANY, LLC         By:   /s/ Steven G. Twele    
Steven G. Twele     Vice President and Chief Financial Officer         APEX OIL
COMPANY, INC.         By: /s/ Jeffery H. Call     Jeffery Call     President

  



 

 

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

SEVENTH AMENDED SCHEDULE B

 

(Effective as of July 1, 2014)

 

STIPULATED VOLUMES, STORAGE RATES PER BARREL AND TYPES OF PRODUCT

 

  Albany Baltimore Chesapeake Gates Glenmont Jacksonville Newark Total
Stipulated Volumes/bbl 762, 062 806,900 78,400[1] 228,544[2] 1,719,678
332,376[3] 433,000 4,360,960 (excluding biodiesel and asphalt) Storage
Rates/bbl* $[**] $[**] $[**] $[**] $[**] $[**] $[**]   Biodiesel volumes/bbl    
        500 500 Biodiesel Storage Rates/bbl*             $[**]   Asphalt
Stipulated Volumes/bbl     165,000           Asphalt Storage Rates/bbl*    
$[**]          

  

* Subject to adjustment as provided in Section 4.6.

 



 

 

1 Stipulated volumes reduced by the amount contracted to Perdue Grain and
Oilseed, LLC (“Perdue”) (see First Amended Schedule B effective August 14,
2013); Apex Oil Company Inc.’s initial contract term extended for one (1)
additional year (see First Amended Schedule A effective August 14, 2013);
Stipulated volumes further reduced by additional amounts contracted to Perdue
and amounts contracted to Musket Corporation effective November 1, 2013.

2 Stipulated volumes reduced by amounts contracted to World Fuel Service
Corporation effective October 1, 2013.

3 Stipulated volumes reduced by amounts contracted to Musket Corporation
effective December 1, 2013.

 



 

 